Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 8, 10-13, 15-16 and 19-21 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Kashiwagi (US 2011 0147955).
For Claims 1-4, 8, 10-13 and 15-16, Kashiwagi discloses a curable composition comprising 100 parts by weight an alkenyl functional polyorganosiloxane (corresponding to Applicant’s silicone base polymer) and an organohydrogenpolysiloxane (corresponding to Applicant’s crosslinking agent); a platinum catalyst; and a (meth)acrylate compound (corresponding to Applicant’s cure accelerator). ([0010]-[0011], [0037] and Examples) Suitable (meth)acrylate compounds include hydrophilic ones such as 2-hydroxy-3-phenoxypropyl (meth)acrylate, diethylene glycol mono/di(meth)acrylate, triethylene glycol mono/di(meth)acrylate, tetraethylene glycol mono/di(meth)acrylate, etc.  [0044]-[0045]) The amount of the (meth)acrylate compound is described at [0046], which is further exemplified in Examples. The amount of the silicone base polymer with respect to the composition is exemplified in Examples. For Claims 19-21, since Kashiwagi’s composition reads on the presently claimed one, both would possess similar curing characteristics, modulus (G’) and loss factor. 

4.	Claims 1-2, 4, 8-16, 19-21 and 28-29 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ihara (WO 2020 004254).
	The following paragraph numbers are based on Ihara’s U.S. equivalent (US 2021 0222008).
	For Claims 1-2, 4, 8-11, 13 and 15-16, Ihara discloses a curable composition comprising 100 parts by weight of an alkenyl functional polyorganosiloxane (corresponding to Applicant’s silicone base resin); an organohydrogenpolysiloxane (corresponding to Applicant’s crosslinking agent); a (meth)acrylate compound (corresponding to Applicant’s cure accelerator) (e.g., tricyclodecane dimethanol diacrylate, trimethylolpropane triacrylate, 1,6-hexanediol diacrylate, etc.); and a platinum catalyst. ([0014]-[0019] and [0048]) The amount of the (meth)acrylate compound is described at [0018] and [0053]. For Claim 12, a suitable (meth)acrylate compound can also be hydrophilic 2-hydroxyethyl acrylate. ([0046]) For Claim 14, the (meth)acrylate compound would impart release force-lowering effect of the composition. ([0053]) As such, it would also function as a controlled release agent. For Claims 19-21, since Ihara’s composition reads on the presently claimed one, both would possess similar curing characteristics, modulus (G’) and loss factor. For Claims 28-29, Ihara further teaches the use of the composition for coating a liner (e.g., paper, plastic film, etc.) to form a release liner. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 14, 17-18 and 22-27 are rejected under 35 U.S.C. 103 as being obvious over Kashiwagi.
	Kashiwagi discloses a curable composition, supra, which is incorporated herein by reference. For Claim 14, the composition can further containing silicone resin (e.g., MQ resin)(corresponding to Applicant’s controlled release agent). ([0020]) The amount of the silicone resin is described at [0027], which overlaps with that as presently claimed. A prima facie case obviousness exists. Especially or alternatively, Kashiwagi teaches that the silicone resin would affect the physical strength and tackiness of the cured composition. In other words, the amount of the silicone resin is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the silicone resin in whatever amount through routine experimentation in order to afford a cured composition having desired physical strength and tackiness. Especially, Applicant does not show the criticality of such an amount. For Claims 17-18, Kashiwagi is silent on the presently claimed catalyst amount. However, the amount would affect the curing rate. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the catalyst in whatever amount through routine experimentation in order to afford a composition having a desired curing rate. Especially, Applicant does not show the criticality of such an amount. For Claims 22-27, since Kashiwagi’s composition renders the presently claimed one obvious, the presently claimed curing behavior, modulus (G’) and loss factor would have been expected. 

7.	Claims 3, 17-18, 22-27 and 30-32 are rejected under 35 U.S.C. 103 as being obvious over Ihara.
	Ihara discloses a curable composition, supra, which is incorporated herein by reference. Ihara is silent on the presently claimed amount of the alkenyl functional polyorganosiloxane. For Claim 3, The amount of the organohydrogenpolysiloxane is exemplified as 1.77 parts by weight based on 100 parts by weight of the alkenyl functional polyorganosiloxane. The composition can further contain 0.3 parts of addition reaction regulator (e.g., 1-ethynyl-1-cyclohexanol) based on 100 parts by weight of the alkenyl functional polyorganosiloxane. ([0056] and Example 3) Ihara further teaches the use of the (meth)acrylate compound in an amount of from 0.01 to 3 parts by weight based on 100 parts by weight of the alkenyl functional polyorganosiloxane. ([0053]) As such, the amount of the alkenyl functional polyorganosiloxane would be about 95 (100/[100+0.3+1.77+3]) to about 98 (100 + 0.3 + 1.77 +0.01) wt% based on the composition, which overlaps the presently claimed range. A prima facie case of obviousness exists. Especially, considering the prior art’s range being so narrow, the foregoing obviousness is even more compelling. For Claims 17-18, Ihara is silent on the presently claimed catalyst amount. However, the amount would affect the curing rate. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the catalyst in whatever amount through routine experimentation in order to afford a composition having a desired curing rate. Especially, Applicant does not show the criticality of such an amount. For Claims 22-27, since Ihara’s composition renders the presently claimed one obvious, the presently claimed curing behavior, modulus (G’) and loss factor would have been expected. For Claim 30-32, Ihara further teaches that it is well-known to prevent bounding and fixing between a sheet-like substrate such as paper and a pressure-sensitive adhesive material by coating the substrate with a release material. ([0002]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize Ihara’s composition to prepare a release liner and subsequently form an adhesive article by depositing a pressure sensitive adhesive on the release liner with expected success. 

8.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of Kashiwagi and Ihara teaches or fairly suggests the presently claimed O-vinyl ether compound.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 25, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765